Action, heard upon exceptions to the report of J. C. Fletcher, referee. The reference was by consent. Exceptions were filed by plaintiff. *Page 445 
His Honor overruled all the exceptions, and affirmed and approved the findings of fact and rendered judgment against defendant for $70.76 and adjudged that to be a lien on the land described in the pleadings, and also gave judgment against defendant for the additional sum of $10.05 due on open account.
The plaintiff appealed.
All exceptions to the referee's report except one are to his findings of fact. As such findings upon examination were approved and adopted by the judge of the Superior Court, and as there is some evidence to support them, the action of his Honor will not be reviewed by this Court.
The only exception to any conclusion of law which we find in the record presents the question as to whether the plaintiff is chargeable with costs and attorney's fees as damages for the breach of warranty of title to land set up in defendant's counterclaim.
This is expressly decided in Wiggins v. Pender, 132 N.C. 628; Jones v.Balsley, 154 N.C. 61.
Affirmed.
(566)